     Case 2:20-cv-00546-JAM-DMC Document 14 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RANDY AUSBORN,                                    No. 2:20-CV-0546-JAM-DMC-P
12                        Plaintiff,
13            v.                                        ORDER
14    CALIFORNIA HEALTH CARE
      FACILTY, et al.,
15
                          Defendants.
16

17

18                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

19   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

20   Eastern District of California local rules.

21                  On February 17, 2021, the Magistrate Judge filed findings and recommendations

22   herein which were served on the parties and which contained notice that the parties may file

23   objections within the time specified therein. No objections to the findings and recommendations

24   have been filed.

25                  The Court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and the Magistrate Judge’s analysis.

27   ///

28   ///
                                                        1
     Case 2:20-cv-00546-JAM-DMC Document 14 Filed 03/22/21 Page 2 of 2


 1                  Accordingly, IT IS HEREBY ORDERED that:
 2                  1.     The findings and recommendations filed February 17, 2021, are adopted in
 3   full;
 4                  2.     This action is dismissed, without prejudice, for lack of prosecution and
 5   failure to comply with court rules and orders;
 6                  3.     All pending motions, ECF Nos. 8 and 11, are denied as moot; and
 7                  4.     The Clerk of the Court is directed to enter judgment and close this file.
 8

 9
     DATED: March 19, 2021                            /s/ John A. Mendez
10
                                                      THE HONORABLE JOHN A. MENDEZ
11                                                    UNITED STATES DISTRICT COURT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
